Citation Nr: 1449643	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-12 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to February 23, 2010 for the grant of service connection for chilblains (frostbite or cold injury residuals) of the right foot.  

2.  Entitlement to an effective date prior to February 23, 2010 for the grant of service connection for chilblains (frostbite or cold injury residuals) of the left foot.  

3.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected frostbite residuals of the right foot.  

4.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected frostbite residuals of the left foot.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to September 2001.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that rating decision, the RO granted service connection for chilblains of the right foot and left foot, and assigned initial 10 percent ratings for each foot, effective from February 23, 2010.  The Veteran disagrees with the initial 10 percent ratings assigned for each foot and also disagrees with the effective date of service connection for each foot.

In February 2014, the Veteran testified at a personal hearing at VA's Central Office in Washington, D.C., before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions during the hearing to clarify the appellant's contentions and to determine the essence of the claim.  The VLJ also asked questions to clarify treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to initial disability ratings in excess of 10 percent for the service-connected right foot and left foot chilblains (frostbite residuals) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In letters to the Veteran dated October 31, 2006, November 13, 2006, and March 29, 2007, the RO requested that the Veteran sign his October 2006 VA Claim Form 21-526, but the Veteran did not timely respond to any of those requests, thereby abandoning his October 2006 claim of service connection for chilblains of the right foot and chilblains of the left foot.  

2.  The RO issued a March 2007 rating decision denying the Veteran's claims for service connection for frostbite of the feet, but the Veteran was not provided notice of the rating decision. 

3.  The first correspondence from the Veteran regarding his frostbite received after he abandoned his October 2006 claim was date stamped February 23, 2010.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to February 23, 2010 for the grants of service connection for chilblains of the right foot and chilblains of the left foot have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.158, 3.400 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a pre-adjudicatory letter was sent to the Veteran in March 2010.  It provided notice of how effective dates and initial ratings are assigned for grants of service connection.  The notice letter incorrectly referred to the Veteran's February 23, 2010 claim as a claim to reopen a previously denied claim of service connection; and, it incorrectly indicated to the Veteran that a March 2007 rating decision denying the Veteran's claim for service connection for chilblains of the right and left feet was a final decision.  However, as will be explained in more detail below, the error is harmless because the effective date assigned (February 23, 2010) for the grant of service connection in this case is earliest possible effective date based on the facts found, and these facts are not in dispute.  

Because this case is decided based on legal entitlement under the law, additional evidentiary development is not needed to fairly decide the effective date claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Veteran submitted a claim of service connection for frostbite of the feet in October 2006.  A pre-rating letter was mailed to the Veteran on October 31, 2006 notifying the Veteran that his claim could not be considered unless he signed his Claim Application Form 21-526.  The Veteran did not respond to that request.  

In a second pre-rating letter, sent to the Veteran on November 13, 2006, the RO again notified the Veteran that he needed to sign and return his completed VA Form 21-526 in order for his claim to be considered.  The Veteran was also notified that he should identify and/or submit any medical evidence pertinent to his claim.  The Veteran did not respond to that request until February 23, 2010.  

A March 8, 2007 rating decision reflects that the Veteran's claim of service connection for frostbite of both feet was denied; however, the Veteran never received notice of that decision because no notice was generated or sent.  

Instead, the Veteran was notified in a March 29, 2007 letter from the RO that it never received any additional information (signed claim form or evidence to support his claim of service connection) that was requested in the October 31, 2006 letter and the November 13, 2006 letter.  The March 29, 2007 letter specifically requested this information once again, and noted that if the requested information was not received within 60 days of the date of the letter, then his claim would be decided on the only evidence received.  

The March 29, 2007 letter included the following underlined paragraph:

We may be able to pay you from the date we received your ORIGINAL claim, if we receive the information or evidence within one year from the date of this letter and we decide that you are entitled to VA benefits.  If we do not receive the evidence within one year from the date of this letter, we may only be able to pay you from the date we receive the evidence.  

The next communication from the Veteran was received at the RO on February 23, 2010.  With this letter, the Veteran submitted medical evidence in support of his claim of service connection for frostbite of both feet.  

In a March 2010 letter the RO notified the Veteran that he was previously denied service connection for chilblains of the right and left foot and that he was notified of this denial on March 29, 2007.  The letter further indicated that the March 29, 2007 decision is final and that in order to reopen his claim for benefits, he would have to submit new and material evidence.  As noted below, it was an error for the RO to find that the March 2007 rating decision was final, and it was an error for the RO to notify the Veteran that he needed to submit new and material evidence to reopen his claim.  Nonetheless, the error is harmless because the proper effective date for the grant of service connection for chilblains of the right foot and left foot is February 23, 2010, the same effective date assigned by the RO on the basis of new and material evidence.  

In an August 2010 rating decision, the RO granted service connection for chilblains of the right foot and chilblains of the left foot, and assigned initial 10 percent ratings for each foot, effective from February 23, 2010.  The RO based the assignment of this effective date on a finding that the March 2007 rating decision was final and new and material evidence sufficient to reopen the claim was submitted on February 23, 2010.  The Veteran argues that his claim has been pending since October 2006 because he never received notice of the March 2007 rating decision; and, as such, an effective date of October 30, 2006 is warranted for the grant of service connection.  

The Board agrees that the Veteran's claim has been pending since October 2006, but the Board does not agree that an effective date for the grant of service connection for chilblains of the right foot and chilblains of the left foot is warranted prior to the currently assigned February 23, 2010 date.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2014).  Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2014).  In this case, the Veteran was granted service connection for chilblains of the right foot and chilblains of the left foot effective from February 23, 2010.

The Veteran contends that an earlier effective date of October 30, 2006 is warranted.  Specifically, he asserts that the October 2006 claim never became final because he was never notified of a March 2007 rating decision denying the claims of service connection.  See e.g., May 2012 VA Form 9; February 2014 Hearing Transcript.  Further, the Veteran testified at his hearing that he lived at the same address between 2003 until 2009.  

As noted above, the RO received the Veteran's initial claim of service connection for chilblains of the right and left feet on October 30, 2006.  The Veteran did not thereafter respond to the RO's three requests for a signed claim form and evidence to support his claim.  See notice letters dated October 31, 2006, November 13, 2006, and March 29, 2006.  At the Veteran's personal hearing in February 2014, the undersigned VLJ asked the Veteran why he did not respond to those requests and the Veteran responded that it was inadvertent and that he did not know why he did not respond to those requests at that time.  Given the explicit notice on March 29, 2007 regarding the consequences for the Veteran's inaction, the Board can only conclude that the Veteran abandoned his claim.  

Where evidence requested in connection with an original claim or claim to reopen is not furnished within one year after the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).  Here, the Veteran did not respond within one year of the March 2007 request for additional information and a signed claim form.  This was the third such request between October 31, 2006 and March 29, 2007.  Therefore, his October 2006 claim is considered abandoned.  See also Hurd v. West, 13 Vet. App. 449, 452 (2000).  Furthermore, this regulation requires no further action by the RO until a new claim is received.  Once a claim has been abandoned under 38 C.F.R. § 3.158, the Secretary need not advise a claimant of his appellate rights.  Id.  More recently the U.S. Court of Appeals for Veterans Claims has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are 'binding on all who seek to come within their sphere,' regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).

In sum, the Veteran's previous claim was effectively abandoned, and the applicable law and regulations did not require him to be notified of such and furnished with appellate rights.  Moreover, because the Veteran was never notified of the March 2007 rating decision, it is as if the decision never existed.  

In the case of an abandoned claim, however, the effective date for a subsequent grant of benefits can be no earlier than the receipt of the reopened claim after the abandonment.  Fleshman v. Brown, 9 Vet. App. 548 (1996)(appellant's failure to provide the missing evidence within one year after being requested to do so resulted in an abandoned claim under 38 C.F.R. § 3.158(a), a circumstance which cannot give rise to an earlier effective date); aff'd Fleshman v. West, 138 F. 3d 1429 (Fed. Cir. 1998).

Because the Veteran abandoned his October 2006 claim, the earliest possible effective date is the date of receipt of a subsequently filed claim, which in this case is February 23, 2010.  

The fact that the Veteran was never notified of the March 2007 decision does change the outcome in this case, because the Veteran was requested to respond to three separate letters in conjunction with his claim for benefits and he did not respond to any of them until February 2010, long after the one-year time period following the third notice letter dated March 29, 2007.  Critically, VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991);  Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

Notably, private treatment records were received in February 2010, more than one year after the March 2007 RO request.  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Moreover, the Veteran specifically identified the benefit sought in a statement received with the medical evidence in February 2010.  Moreover review of the claims file does not show that the Veteran filed any claims after March 29, 2007 and prior to February 23, 2010.

Accordingly, the proper effective date for the grant of service connection for chilblains of the right foot and chilblains of the left foot is February 23, 2010.  This is the same outcome regardless of the fact that the RO erred in the March 2010 notice letter by informing the Veteran that the March 2007 rating decision was a prior final denial of his claim.  Because the Veteran abandoned his October 2006 claim, and, because the RO never notified the Veteran that it issued a rating decision in March 2007, that rating decision, for all intents and purposes, never existed and therefore does not dictate the assignment of the proper effective date for the grant of service connection in this case.  

Because the proper effective date in this case is the same as was assigned by the RO on the basis of new and material evidence following a final denial of a previous claim, the error in the March 2010 notice letter is harmless.  

In conclusion, the effective date for the grant of service connection for the chilblains of the right and left feet can be no earlier than February 23, 2010 because the Veteran abandoned his claim of October 2006 and did not submit any evidence to support that abandoned claim until February 23, 2010.  


ORDER

An effective date prior to February 23, 2010 for the grant of service connection for chilblains of the right foot is denied.  

An effective date prior to February 23, 2010 for the grant of service connection for chilblains of the left foot is denied.  


REMAND

The Veteran seeks initial ratings in excess of 10 percent for the service-connected chilblains of the right foot and chilblains of the left foot.  

The Veteran was afforded a VA examination in June 2010 to obtain the current nature and likely etiology of his (chilblains) frostbite residuals.  At the Veteran's February 2014 personal hearing, the Veteran testified that his condition has worsened since the time of the June 2010 VA examination.  

A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Also, where the Veteran claims that a disability is worse than when originally rated, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Additionally, VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a).  

Accordingly, a new examination is necessary.  Prior to the examination, all treatment records dated from February 2010 to the present should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the Veteran, obtain and associate with the claims file all treatment records identified by the Veteran as pertinent to his claim from February 2010 to the present.  

2.  After completion of the above, to the extent possible, schedule the Veteran for a VA cold injury examination, to include a complete physical examination, in order to determine the current severity of his service-connected frostbite residuals of the feet.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder and electronic record must be provided to the examiner for review in conjunction with the examination. 

The examination report should specifically state the degree of disability present in the Veteran's feet.  It should address and identify any objective evidence of pain, numbness, cold sensitivity or arthralgia, as well as tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, and X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of affected parts.

The Veteran should be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing to report for the examination.  See 38 C.F.R. § 3.655 (2014).
 
3.  Then, after conducting any additional indicated development, readjudicate the claims currently on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the appellant and his representative an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


